Citation Nr: 0118171	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  97-10 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the calculated amount of $7,954.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1997 decision by the Committee on 
Waivers and Compromises (Committee) of the Providence, Rhode 
Island Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran was awarded improved pension benefits 
effective May 1, 1989; in the award letter issued in April 
1993 and attached VA Form 21-8768, he was informed that, 
essentially, pension is an income based program and that he 
was obligated to report changes in income immediately.

2.  In a May 1996 Improved Pension Eligibility Verification 
Report (EVR), the veteran first indicated that he was in 
receipt of monthly benefits from the Social Security 
Administration (SSA); information was subsequently received 
by the RO to the effect that the veteran began receiving 
these benefits in March 1995.

3.  In October 1996, the RO retroactively reduced the 
veteran's pension benefits effective April 1, 1995, creating 
an overpayment in the amount of $7,954.

4.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question.

5.  The veteran was primarily at fault in the debt created by 
his failure to report his change in income in a timely 
manner.

6.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran of the 
basic necessities of life).

7.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.

CONCLUSION OF LAW

The veteran was free from fraud, misrepresentation, or bad 
faith in the creation of the overpayment; however, recovery 
of the overpayment of VA improved pension benefits, in the 
amount of $7,954, would not be against the principles of 
equity and good conscience.  Thus, recovery of the 
overpayment created is not waived.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that in February 1993 the 
veteran was awarded improved pension benefits effective May 
1, 1989, and, according to the April 1993 award letter, the 
amount awarded was based his report of receiving no income 
other than supplemental security income benefits (SSI) (which 
is generally not included as income for VA purposes.  See 
38 C.F.R. § 3.272(a) (2000)); the award letter specifically 
indicated that his countable income included $0 from SSA.  
The award letter and attached VA Form 21-8768 also informed 
the veteran that pension is an income based program and that 
he was obligated to report changes in income immediately.  A 
letter dated one day prior to the award letter informed the 
veteran that his payments were based on "zero" income and 
that he was to immediately report the receipt of any source 
of income.  In letters dated in June and November 1994 
(regarding adjustments of his award not the subject of this 
appeal), the veteran was provided with duplicate information.  

In an EVR received in May 1996, the veteran, for the first 
time, reported that he was in receipt of monthly benefits 
from SSA.  Upon receipt of this report, the RO, in a June 
1996 letter, informed the veteran that his improved pension 
benefits would reduced effective June 1, 1996.  

In late August 1996, the RO informed the veteran that they 
received information to the effect that he had been receiving 
benefits from SSA since March 1995, and as such proposed to 
reduce his VA pension benefits effective April 1, 1995.  
Thereafter, in October 1996, his VA pension benefits were 
reduced effective April 1, 1995, which created the 
overpayment at issue.

In a letter received in December 1996, the veteran requested 
a waiver of recovery of the indebtedness charged and the 
matter was thereby referred to the Committee for further 
action.  In a decision dated in January 1997, the Committee 
denied the veteran's request for a waiver of the overpayment, 
finding that, essentially, recovery of the debt would not be 
against "equity and good conscience."

The veteran and his representative contend, in substance, 
that a waiver of recovery of the overpayment in question is 
warranted, in that, essentially, the veteran was not aware 
that SSA benefits were counted as income for VA purposes, and 
that requiring him to repay the debt would result in severe 
financial hardship.

A review of the January 1997 decision reflects that the 
Committee did not find fraud, misrepresentation, or bad faith 
on the part of the veteran with respect to creation of the 
overpayment at issue.  The Board, after an independent review 
of the record, concurs with this determination.  Therefore, 
waiver is not precluded under the provisions set forth in 
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000).  However, to 
dispose of this matter on appeal, the Board must determine 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000) 
and 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights. 38 
C.F.R. § 1.965(a) (2000).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended. 38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (1999).

With regard to "fault," the Board points out that, as noted 
above, the April 1993 award letter notified the veteran that 
his pension was based on his reported income, specifically 
indicated that this included his report of no income from 
SSA, and notified him that he was obligated to report any 
changes in income from any source immediately.  Despite this 
notification and additional notification, noted above, the 
veteran failed to report that he had been in receipt of SSA 
benefits until he submitted the EVR in May 1996, more than a 
year after he began receiving these benefits.  

The veteran claims that he was unaware that SSA benefits 
counted towards income for VA purposes.  However, the Board 
is of the opinion that because of the clear notification 
included in the letters noted above, the veteran knew or at 
the very least should have known that he was to immediately 
report to VA the change in his income due to the receipt of 
SSA benefits.  As such, the Board finds that the veteran, and 
not VA, was at fault for the debt created in this case.  The 
veteran continued to accept VA pension benefits in an amount 
that he knew (or, again, at least should have known) he was 
not entitled to, and VA, in what the Board considers a timely 
manner, retroactively reduced his award upon receipt of 
information that he began receiving SSA benefits March 1995.

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  According to a Financial Status Report (FSR) 
(VA Form 20-5655) received in November 1996, the veteran's 
combined monthly net income outweighed his total monthly 
expenses by about $45 (reported income of $675, expenses of 
$630).  At the time, the veteran was on a fixed income, 
consisting solely of SSA benefits and his reduced VA pension.  
He noted that he had no debts at the time.  In his January 
1997 notice of disagreement, the veteran stated that his 
income consisted solely of these benefits, and that since 
suffering a heart attack in 1992 (confirmed by the record), 
and because of other disabilities (also confirmed), he was 
limited in what he could do. 

A more recent FSR, received in January 2001, reflects that 
the veteran's combined monthly net income outweighs his total 
monthly expenses by about $140.  His reported monthly income 
was $1,087, and now included earned income from part-time 
employment, and expenses were $945, and included $150 total 
paid to three creditors.  

While the Board is cognizant, from a review of this FSR, that 
the veteran is utilizing funds for payments on certain credit 
cards, it should be noted that the Government is entitled to 
the same consideration as other creditors or potential 
creditors.  Furthermore, even with the veteran's debt 
payments, his monthly income outweighs his expenses.  Thus, 
the Board finds that the recovery of the overpayment would 
not result in undue financial hardship on the veteran and 
deprive him of the basic necessities of life.

In a case such as this the Board is simply not persuaded that 
the Government should forego its right to collection of the 
indebtedness.  As the veteran received VA improved pension to 
which he is not entitled (as a result of his receipt of SSA 
benefits beginning in March 1995), this resulted in his 
unjust enrichment.  Additionally, there is no evidence that 
the veteran relinquished a valuable right or incurred any 
legal obligations resulting from reliance on VA benefits.  
38 C.F.R. § 1.965(a) (2000).  Furthermore, the evidence of 
record discloses no other element of the standard of equity 
and good conscience which would persuade the Board that the 
Government should waive its right to the repayment of the 
assessed indebtedness.  It is noted that recovery of the 
overpayment would not defeat the purpose or the objective of 
the program, which is intended to provide financial support 
to needy veterans and which is based on a calculation of all 
countable income, and requires complete disclosure from the 
pension recipients.

In conclusion, while the Board has carefully considered the 
evidence of record, the preponderance of the evidence is 
against the veteran's claim that recovery of the overpayment 
would be against the principles of equity and good 
conscience. 

As a final point, the Board notes that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The RO has not addressed this new legislation with regard to 
the veteran's claim for a waiver of recovery of an 
overpayment in this matter.  However, by virtue of the March 
1997 Statement of the Case and February 2001 Supplemental 
Statement of the Case, the veteran has been given notice of 
the evidence necessary to support the claim.  The Board finds 
the duty to assist the appellant in the development of the 
claim under the VCAA has been met.  


ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

